Table of Contents Exhibit 4.04 Confidential treatment has been requested for portions of this exhibit. The copy filed herewith omits the information subject to the confidentiality request. Omissions are designated as "[*]". A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. NAPHTHA PURCHASE AND SALE AGREEMENT EXECUTED BY AND BETWEEN PETRÓLEO BRASILEIRO S.A. - PETROBRAS , ON THE ONE PART AND PETROQUÍMICA - UNIÃO S.A. - PQU , ON THE OTHER PART, AS FOLLOWS: PETRÓLEO BRASILEIRO S.A - PETROBRAS, a mixed-capital company, with its principal place of business in this City, at Avenida República do Chile, 65 – 19 th floor, enrolled in the National Register of Legal Entities (CNPJ) under No. 33.000.167/0001-01, hereinafter referred to as PETROBRAS, herein represented by its undersigned legal representative and PETROQUÍMICA UNIÃO S.A. - PQU, with its principal place of business at Avenida Pres. Costa e Silva, 1178, Capuava, in the City of Santo Andre, State of São Paulo, enrolled in CNPJ under No. 61.632.964/0001-47, hereinafter referred to as PQU, herein represented by its undersigned legal representatives, also jointly referred to as PARTIES and severally as PARTY. WHEREAS PQU is a petrochemical center operating processing units that use naphtha; WHEREAS in light of the mutual interest in the ongoing supply of naphtha by PETROBRAS to PQU, upon adoption of the rules set out in this Agreement; NOW THEREFORE, the PARTIES have mutually agreed to enter into this Agreement that shall be governed by the following clauses and conditions: CLAUSE ONE - PURPOSE 1.1 - PETROBRAS undertakes to sell and deliver to PQU , without exclusivity, during the term set out in CLAUSE EIGHT -TERM, and the latter undertakes to purchase and receive from PETROBRAS , also without exclusivity, the naphtha set out in EXHIBIT I – TECHNICAL SPECIFICATION, which is an integral part hereof, for own its consumption in its industrial units, in the amounts and qualities set out in CLAUSE TWO - VOLUME and CLAUSE THREE – TECHNICAL CHARACTERISTICS and EXHIBIT I, with due regard for the provisions set out herein. 1.2 - PQU undertakes not to sell, assign or transfer in any way to third parties the naphtha acquired from PETROBRAS , thus limiting itself to use it in its processing units in the Petrochemical Center, unless upon prior agreement between the PARTIES. CLAUSE TWO – VOLUME 2.1. - PQU undertakes to inform in writing to PETROBRAS , on or before December 10 th of each contract year, its forecast of naphtha consumption for the subsequent year , and such indication shall be stated between one point seven (1.7) million at least and two (2) million tons at most. 2.1.1 – The volume stated by PQU shall be regarded as a firm order for the year in question, thus constituting a firm commitment of delivery by PETROBRAS and removal by PQU , with due regard for the provisions of item 2.2, provided that the specifications contained in EXHIBIT I are observed. 2.1.2 – A variation of up to 10% lower shall be accepted by the PARTIES in the annual volume set out above, without imposition of the penalties stipulated in CLAUSE TEN - PENALTIES. 2.1.3 - Extraordinarily, for the year of 2006, PQU shall inform within 30 days after the date of signature of the Agreement, the aggregate consumption forecast between the second calendar month after signature hereof and the month of December 2006. This volume informed, added to the actual aggregate naphtha consumption by PQU in 2006 until the first month after signature of the Agreement shall be the one taken into account for purposes of annual consumption indication, as set out in item 2.1, for the year of 2006. 2.2 - PETROBRAS shall inform in writing on or before the 12 th day of each current month (N) its best estimate of paraffin content in the naphtha to be supplied in months (N) and (N+1), with due regard for the specification contained in EXHIBIT I. 2.3 - PQU shall inform in writing on or before the 15 th day of each current month (N), the monthly volumes of naphtha it intends to receive in the six subsequent months (N+1 to N+6) and the following variations at most with regard to the figure previously informed for the same month shall be accepted: First month (N+1): 5% Second month (N+2): 15% Third Month (N+3): 15% Fourth Month (N+4): Free Fifth Month (N+5): Free Sixth Month (N+6): Free 2.3.1 – Should the average paraffinicity informed by PETROBRAS in the current month (N), as per item 2.2, present a variation in excess of 5 percentage points to a lower or higher number, with regard to the amounts informed in the previous month (N-1), on or before the 15 th day of the current month (N), PQU may revise its removal schedule for the current month (N) and for the subsequent month (N+1), and may submit a variation of up to 5% of its order made as per item 2.3. 2.3.2 – The maximum variation acceptable for a certain month, unless agreed upon between the PARTIES, from the moment that it occupies position (N+3) until that in which it attains position (N+1), shall be set at fifteen percent (15%), provided that it is not caused by problems related to the supply and quality of the naphtha furnished, also as set out in item 2.3.1, or by force majeure. 2.3.3 – The naphtha delivery schedule shall be previously agreed between the PARTIES and formalized in writing. PETROBRAS shall ensure that the naphtha sending schedule to PQU be made in a manner that the naphtha stock at PQU be maintained between at least thirty-five thousand cubic meters (35,000 m
